Citation Nr: 1226326	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-40 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a disability evaluation in excess of 70 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Neil Weiner, Attorney at Law


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1973.


This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The issues of entitlement to service connection for diabetes mellitus type II, service connection for peripheral neuropathy of the feet, and service connection for erectile dysfunction have been raised by the record, but have not been developed for appellate review.  Therefore, the issues are referred to the RO for appropriate disposition.


FINDING OF FACT

In April 2011, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal for the issue of entitlement to a disability evaluation in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met with respect to the issue of entitlement to a disability evaluation in excess of 70 percent for service-connected PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  The Veteran in correspondence received by VA on April 4, 2011, indicated that he wished to withdraw his appeal of the issue of entitlement to a disability evaluation in excess of 70 percent for service-connected PTSD.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issue on appeal.  As such, the Board finds that the Veteran has withdrawn his appeal and, accordingly, the Board does not have jurisdiction and the appeal is dismissed.     


ORDER

The appeal of the issue of entitlement to a disability evaluation in excess of 70 percent for service-connected PTSD is dismissed.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


